Name: Council Regulation (EEC) No 3720/81 of 21 December 1981 postponing the final date for review of the common rules for imports
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/8 Official Journal of the European Communities 29 . 12. 81 COUNCIL REGULATION (EEC) No 3720/81 of 21 December 1981 postponing the final date for review of the common rules for imports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas on 23 December 1980 the Commission presented a proposal for this purpose ; Whereas it has not been possible for the Council to publish the revised Regulation on the date provided for ; Whereas, in these circumstances, the time allowed for review should be extended by a period of one month , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, and in particular their provisions allowing for derogation from the general principle that all quantita ­ tive restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those instruments, Having regard to the proposal from the Commission , Whereas the Council laid down, most recently by Regulation (EEC) No 926/79 ( 1), common rules for imports which provide, in particular, rules on the liber ­ alization of imports, on surveillance and on safe ­ guards ; Whereas, pursuant to Articles 14(5) and 16 ( 1 ) of that Regulation , the Council shall , before 31 December 1981 , decide on the adjustments to be made to it ; In Articles 14 (5) and 16 ( 1 ) of Regulation (EEC) No 926/79 , the date '31 December 1981 ' shall be replaced by '31 January 1982'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY (!) OJ No L 131 , 29 . 5 . 1979, p . 15 .